This is a conviction for unlawfully carrying a pistol; the punishment, a fine of $100.00.
The complaint alleged that the offense was committed on or about the 8th day of August, 1942. The information, based upon the complaint, alleged that the offense was committed on or about the 10th day of August, 1942.
A variance between the complaint and the information as to the date when the offense was committed is fatal to the validity of the information. Branch's P. C., Sec. 453; Bayless v. State, 123 S.W.2d 354, 136 Tex.Crim. R..
Appellant's attack upon the information, because of the variance mentioned, should have been sustained.
The judgment of conviction is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.